Citation Nr: 0900195	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-05 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The veteran had active duty military service from November 
1950 to September 1954.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a September 2005 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Waco, Texas.


FINDING OF FACT


The competent evidence fails to establish that the veteran 
has a chronic left knee disorder, including degenerative 
joint disease (DJD), that was incurred during his active duty 
service or within one year of separation.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by the 
veteran's active duty service, and service connection may not 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309  (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A June 2005 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the June 2005 letter partially satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the June 2005 letter advised the 
veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records and records from other Federal agencies.  

The Board observes that the June 2005 letter was sent to the 
veteran prior to the September 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter provided this notice to the 
veteran.  

However, this notice was sent after the initial adjudication 
of the veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the March 2006 letter fully complied with 
the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 
3.159(b), and Dingess, supra, and after the notice was 
provided the case was readjudicated and supplemental 
statements of the case were provided to the veteran in 
January 2007 and April 2008.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the veteran's service treatment records and personnel records 
are associated with the claims folder, as are relevant VA 
treatment records.  Private treatment records from High 
Desert Medical Group are also of record.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claim.  Finally, the 
veteran was afforded a VA examination in April 2008 with 
respect to the issue decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.




II. Analysis

The veteran asserts service connection for a left knee 
disorder resulting from a skiing accident he suffered in 
service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Where a veteran served 90 days or more during period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Left knee 
DJD is not shown until 2001.  Therefore, service connection 
on a presumptive basis is not warranted.

The veteran's service treatment records indicate he received 
treatment for left-knee bursitis twice in June 1952.  
However, there is no corresponding indication of continuing 
treatment or a diagnosis of a chronic disability.  The 
veteran wrote in August 2005 that after his skiing accident 
he was examined and given a 24-hour recovery period but 
sought no further treatment.  The veteran's claims file 
indicates he was next seen for treatment related to his knee 
in July 2001, more than forty-five years after his separation 
from active duty.  This evidence tends to show the veteran 
did not suffer from a chronic left knee disability in service 
or for many years thereafter.  It also suggests the veteran 
did not have a continuity of symptomotology from service 
onwards.  See Mense v. Derwinski, 1 Vet. App. 354 (1991) 
(stating that a gap in the evidentiary record preponderates 
strongly against a claim on the basis of continuity of 
symptomatology).  As such, service connection it not 
warranted under 38 C.F.R. § 3.03(a) or (b).     

Still, service connection may also be granted for any chronic 
disability or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability or disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection in this capacity 
requires a current disability, an in-service event(s) to 
which the disability may be attributed, and an established 
nexus between the two.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).

Medical evidence in the claims file shows the veteran was 
diagnosed with DJD in his left knee as early as August 2001.  
The veteran subsequently received treatment from VA for the 
same disability in 2004 and 2005.  The Board finds this is 
sufficient evidence of a current disability.

Evidence in the record also indicates events may have 
occurred which could have resulted in a chronic left knee 
disorder.  As stated above, the veteran's service treatment 
records show he received treatment for bursitis in his left 
knee in June 1952.  Further, the veteran submitted a letter 
he wrote during service explaining how he injured his knee 
while skiing in April 1953.  The Board finds this evidence 
sufficient to suggest events occurred which could have 
resulted in a left knee disorder.

While the veteran has presented evidence of a current 
disability and in-service events to which the disability 
could be related, there is no competent evidence in the 
record demonstrating a nexus between the two.  Although the 
veteran himself has stated that his current disability is 
related to an in-service skiing accident, he, as a layperson, 
is not competent to draw that conclusion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (stating that 
laypersons are not competent to provide evidence regarding a 
diagnosis or etiology).  

The remaining evidence also fails to demonstrate a nexus.  
The veteran was examined by VA in April 2008; however the 
examiner concluded he was unable to make an opinion without 
resorting to speculation.  The examiner reviewed the 
veteran's claims file, considered the veteran's treatment for 
bursitis, and acknowledged his reported skiing accident.  
Nevertheless, he could not find enough positive evidence 
linking the veteran's current knee disorder with his active 
duty service to offer an opinion.  There is no other medical 
evidence in the record linking the veteran's left knee 
disorder to his active duty service.      

Additionally, the Board notes the significant amount of time 
elapsed between the end of the veteran's active duty service 
and his first claim of a left knee disability.  The veteran 
left active duty in 1954 but did not make a claim until 2005.  
Medical records first show treatment for left knee DJD in 
2001.  The Board observes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
 Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  The lack of objective 
evidence of continuing complaints, symptoms, or findings of a 
left knee disorder for decades after active duty is itself 
evidence tending to show that any current disorder did not 
commence in service or for many years thereafter.  See also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).

Considering the lack of medical evidence and the length of 
time between the veteran's active duty service and his claim, 
the Board finds that a preponderance of the evidence is 
against the veteran's claim.  Therefore, service connection 
must be denied. 




ORDER

Entitlement to service connection for a left knee disorder, 
including DJD, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


